Citation Nr: 1435282	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-37 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2. Entitlement to service connection for a respiratory disability.

3. Entitlement to an initial rating higher than 20 percent for diabetes mellitus.m


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from November 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In the November 2008 rating decision, the RO denied service connection for type I diabetes, hypertension and peripheral neuropathy.  In the December 2009 rating decision, the RO denied service connection for interstitial lung disease.

The Veteran and his son testified before the undersigned at a Board hearing at the RO in August 2011.  A transcript has been associated with the claims file.  

This matter was before the Board in December 2011 when the Board granted service connection for diabetes mellitus and remanded the issues of entitlement to service connection for hypertension, neurological disabilities and a respiratory disability for further development.

In a rating decision dated in August 2012, the Appeals Management Center granted service connection for peripheral neuropathy of the upper and lower extremities, effective May 27, 2008.  As such, the issues of entitlement to service connection for neurological disabilities are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the December 2011 Board remand directives, a VA examination and opinion were to be provided to determine whether any respiratory disability diagnosed since October 2008 had its onset in service, is related to the Veteran's conceded herbicide exposure in service or his treatment for bronchitis in service, or is otherwise the result of a disease or injury in service.

The Veteran was afforded a VA examination in January 2012.  The examiner only provided an opinion regarding pulmonary nodules.  The examiner failed to provide an opinion regarding the diagnosed interstitial lung disease, mild restrictive lung or asthma noted in private treatment records.

The remand directed that the AOJ provide a VA examination to determine if the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  If aggravation was found, the examiner was to note whether there was medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the hypertension prior to the aggravation.

The December 2011 VA examiner determined that the service-connected diabetes aggravated his hypertension as indicated by an increase in medication for hypertension and the onset of diabetic nephropathy.  The examiner did not indicate the baseline level of severity of the Veteran's hypertension prior to any increase in severity caused by his diabetes mellitus.  See 38 C.F.R. § 3.310(b). 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions

In a January 2012 rating decision, the RO implemented the Board's grant of service connection for diabetes mellitus and assigned a 20 percent rating, effective May 27, 2008.  In February 2012, the Veteran filed a notice of disagreement (NOD), indicating that a higher evaluation is warranted.  VA has not yet issued a statement of the case (SOC) as to this issue.  The Board is, therefore, obligated to remand these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with regard to entitlement to an initial rating higher than 20 percent for diabetes mellitus.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

2.  Return the claims file to the VA examiner who performed the December 2011 VA examination for the Veteran's respiratory disability, or another appropriate VA provider if he is unavailable, for the purpose of preparing an addendum opinion.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current respiratory disability (any respiratory disability diagnosed since October 2008) had its onset in service, is related to his conceded herbicide exposure in service or his treatment for bronchitis in service, or is otherwise the result of a disease or injury in service. 

In formulating this opinion, the examiner must acknowledge and comment on the significance, if any, of the Veteran's in-service treatment for bronchitis and his conceded exposure to herbicides.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  Return the claims file to the VA examiner who performed the December 2011 VA examination for hypertension, or another appropriate VA provider if he is unavailable, for the purpose of preparing an addendum opinion.  

The examiner should opine as to whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the hypertension prior to the aggravation.

4.  If the benefits sought remain denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

